Case ruled by State v. Potokar, ante, p. 460.
Writ of error issued March 7, 1944, to review an order of the municipal court for the Western district of Waukesha county sustaining a demurrer to an information filed by the district attorney charging the defendant, Joseph Reidel, with a violation of sec. 176.06, Stats.
The information filed by the district attorney, dated September 30, 1943, charged that on the 15th day of August, 1943, at the town of Oconomowoc, Waukesha county, Joseph Reidel, being the owner of premises licensed for the sale of intoxicating liquors by virtue of a Class B liquor license did remain open and sell intoxicating liquors between the hours of 1 a.m. and 8 a.m., contrary to sec. 176.06, Stats.  Defendant demurred to the information on the ground that it did not state facts sufficient to constitute a cause of action, and that sec. 176.06 is unconstitutional, null and void.  The trial court sustained the demurrer.
The case of State v. Potokar, ante, p. 460,15 N.W.2d 158, and this case were argued together.  In the Potokar Case the defendant attacked the constitutionality sec. 66.05 (10) (hm), Stats., which fixes closing hours of Class B malt-beverage licensed premises, and in this case the defendant Reidel attacks the constitutionality of sec. 176.06, fixing closing hours of Class B intoxicating-liquor licensed premises.
The questions involved in this case were fully considered and determined in the case of State v. Potokar.  For the reasons stated in that case the order sustaining the demurrer must be reversed.
By the Court. — Order sustaining the demurrer is reversed.